United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF THE
ASSISTANT SECRETARY FOR MANPOWER,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-897
Issued: January 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 5, 2008 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ decisions dated August 29 and November 9, 2007 and
January 18, 2008. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant has established that he had disability caused by
residuals of the accepted employment injury following the termination of compensation benefits
on September 30, 2006; and (2) whether the Office properly refused to reopen appellant’s case for
reconsideration of his claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
Appellant, a 43-year-old manpower development specialist, sustained a heart attack on
November 25, 1974. He filed a claim for benefits on January 28, 1975, which the Office

accepted the claim for acute myocardial infarction. Appellant was hospitalized and underwent
cardiac catheterization. He has not worked for the employing establishment since that time.1
In order to determine appellant’s current condition and to ascertain whether he still
suffered residuals from his accepted condition, the Office referred him for a second opinion
examination with Dr. Daniel J. Cassis, Board-certified in internal medicine and a specialist in
cardiology. In a September 29, 2004 report, Dr. Cassis stated:
“[Appellant’s] current conditions revealed that he is status post coronary artery
disease with bypass grafting as well as coronary artery angioplasty and coronary
artery stents. The etiology of [appellant’s] coronary are multifactorial. There is a
genetic predisposition to coronary atherosclerosis and it is of course aggravated
by various cardiovascular risk factors most of which [appellant] had, [including]
cigarette smoking, diabetes mellitus, hypertension and hyperlipedemia. These
were all pertinent risk factors that lead to develop enough coronary artery disease
and [appellant] had all of these at some time in his life in many events preceding
his initial presentation of chest pain in the 1970’s.
“[Appellant] first awakened with chest pain on November 25, 1974. It is true that
stress can raise someone’s blood pressure and heart rate and cause [him] to
develop enough angina pectoris if indeed they already have preexisting coronary
artery disease. The question as to whether or not stress can, has a mild to
moderate obstructive coronary lesion to proceed to a high grade obstruction has
been debated for some time. It is my feeling that the patient had preexisting
coronary artery disease that was aggravated by the extreme stress he was under.
“I would say he has no residual impairment secondary to the myocardial
infarction in 1974. I would say that he has no residual impairment from that
myocardial infarction as his overall fraction is quite good. The residual
impairment is not secondary to the myocardial infarction but to the fact that he
does have severe coronary artery disease.
“I feel that [appellant] can return to work which will require stressful situations
both mentally and/or physically. I feel that [appellant’s] condition is such that his
current level of functioning cannot be raised by any other request of medical or
surgical approaches.”
Dr. Cassis reiterated that appellant’s functional capacity was unlikely to improve through
any type of medical intervention, though he encouraged physical activity from an aerobic
standpoint. He recommended that appellant’s cardiovascular physician closely monitor his
condition.

1

Appellant continued to be gainfully employed in various private-sector positions until January 1991.

2

In an October 22, 2004 supplemental report, Dr. Cassis stated:
“[Appellant] has severe coronary artery disease and is unable to do manual work.
He could do sedentary work that is of low momentum and physical stress, work
that he could do for no more than two to three hours per day.”
On October 26, 2005 the Office issued a notice of proposed termination of compensation
to appellant. It found that the weight of the medical evidence, as represented by Dr. Cassis’
referral opinion, established that his accepted, employment-related myocardial infarction
condition had resolved.
By letters dated November 4, 2005, January 14, August 28 and September 1, 2006,
appellant contested the proposed termination on the grounds that his current condition prevented
him from performing any gainful work and that his current condition resulted from residuals of
his accepted myocardial infarction condition. He argued that he had been diagnosed with the
conditions of arteriosclerotic heart, hypertension, borderline diabetes, anxiety disorder and
hypercholesterolemia, all of which were caused by work-related stress and all of which were
causally related to his accepted myocardial infarction condition. Appellant did not submit any
new medical evidence.
By letter dated June 19, 2006, the Office asked Dr. Kamalakar T. Rao, Board-certified in
internal medicine, a specialist in cardiology and the attending physician, to review a copy of
Dr. Cassis’ reports. It asked Dr. Rao to state whether he agreed with Dr. Cassis that there was no
residual impairment stemming from the accepted 1974 myocardial infarction and that appellant’s
current condition was due to the progression of his underlying coronary artery disease. Dr. Rao
responded “yes” with a checkmark, indicating that he agreed with Dr. Cassis’ opinion.
By decision dated September 28, 2006, the Office terminated appellant’s compensation,
finding that Dr. Cassis’ opinion that represented the weight of the medical evidence.
By letter dated October 23, 2006, appellant requested a review of the written record.
By decision dated February 2, 2007, an Office hearing representative affirmed the
September 28, 2006 termination decision. However, he found that the record was unclear as to
whether appellant continued to have residuals from employment-related stress. The hearing
representative noted that, while the accepted myocardial infarction condition had resolved,
Dr. Rao continued to treat appellant for coronary artery disease and Dr. Cassis had indicated that
work-related stress had at least partly aggravated or contributed to this condition. The hearing
representative therefore remanded to the district Office to obtain a supplemental report from
Dr. Cassis to provide sufficient explanation and medical rationale regarding whether or not
appellant’s coronary artery disease could have been aggravated by his employment-related stress
and whether such aggravation was temporary or permanent.
In a June 13, 2007 report, Dr. Cassis stated:
“In regards to distress causing permanent or temporary aggravation of [appellant’s]
coronary artery disease, I would reply the following. Distress could very well have
increased the inflammation in his coronary arteries causing a previous mild
3

atheromatous plaque to rupture, and in doing so, the plaque could go from a 10 to 20
percent obstruction. This of course is impossible to prove at this point in time if it
did cause this permanent aggravation of [appellant’s] coronary artery disease.
Certainly, it could temporarily aggravate his coronary disease by increasing heart
rate and blood pressure therefore leading to myocardial ischemia and/or myocardial
infarction.”
In response to the Office’s query, “If permanent what objective findings/medical findings
would support this?” Dr. Cassis noted that this was a difficult question to answer definitively. He
stated:
“In general, a permanent aggravation of coronary artery disease would lead to
myocardial infarction and myocardial damage. This would in turn lead to a decrease
in contractility and left ventricular ejection fraction. The stress Cariolite scan
performed by Dr. Chalasani on April 17, 2007, revealed no myocardial ischemia.
There also was no objective evidence of a decrease in left ventricular fraction or wall
motion abnormality. From this study, I would summarize that there was no
permanent damage to the left ventricular that occurred during this stressful period
when his coronary artery disease was aggravated.”
In response to the Office’s query, “Is [appellant’s] coronary artery disease at the same level
it would have been had he not worked for [the employing establishment]?” Dr. Cassis stated:
“[Appellant’s] coronary artery disease [would have been] at the same level. It would
have been had [he] not worked for [the employing establishment]. Again this is
impossible to prove definitively, but as I mentioned … stress could have aggravated
[appellant’s] coronary artery disease by causing increased inflammation in coronary
arteries leading to a rupture of an atherosclerotic plaque. This in turn could cause a
10 to 20 percent obstruction to go to 80 to 90 percent obstruction in [a] relative[ly]
short period of time. Therefore, I would summarize that his coronary artery disease
would not have been at this level if he had not worked for [the employing
establishment] and been placed under severe stressful situations.”
By decision dated August 29, 2007, the Office found, based on Dr. Cassis’ supplemental
report, that appellant did not have residuals from employment-related stress or coronary artery
disease. It stated:
“This Office has accepted that stress caused a temporary aggravation of
[appellant’s] coronary artery disease, which resulted in your acute myocardial
infarction of November 25, 1974. Medical evidence states that you did not incur
heart damage from the myocardial infarction of that date. There is no substantive
and unequivocal medical opinion to suggest that your employment caused a
permanent aggravation of your coronary artery disease, your currently disabling
condition. Dr. Cassis does not provide any objective findings or conclusive
medical rationale for his opinion. His opinion is based on conjecture as to the
connection between your work and a permanent aggravation of coronary artery
disease. [Emphasis in original]. [Dr. Cassis’] explanation of the process

4

accurately describes a temporary aggravation, a fact already accepted by the
Office.”
By letter dated September 5, 2007, appellant requested reconsideration. He submitted an
August 17, 1993 employing establishment work restriction evaluation from Dr. Norberto
Schechtmann, in internal medicine and a specialist in cardiology. Dr. Schechtmann reiterated the
diagnoses of heart disease and myocardial infarction and stated that appellant could work an
eight-hour day with restrictions of no lifting or climbing, no more than one hour of walking,
bending, squatting, kneeling, twisting and standing and no more than four hours of sitting.
By decision dated November 9, 2007, the Office denied modification of the July 19, 2007
termination decision.
On November 20, 2007 appellant requested reconsideration. He did not submit any new
medical evidence with his request.
By decision dated January 18, 2008, the Office denied appellant’s application for review
on the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT--ISSUE 1
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.2
Following a proper termination of compensation benefits, the burden of proof shifts back to
claimant to establish continuing employment-related disability.3
ANALYSIS --ISSUE 1
The Office in its September 28, 2006 decision remanded to the Office for a supplemental
report from Dr. Cassis, the Office’s second opinion physician, to explain whether or not
appellant’s coronary artery disease was aggravated by stressful work factors and if so, whether
this aggravation was temporary or permanent. Dr. Cassis opined in a June 13, 2007 report that
stressful work factors could have temporarily aggravated his coronary artery disease by increasing
heart rate and blood pressure, resulting in myocardial ischemia and/or myocardial infarction.
However, he stated that it was impossible to prove that employment factors could have caused a
permanent aggravation of the condition. Dr. Cassis noted that appellant underwent a stress test in
April 17, 2007 which revealed no myocardial ischemia and advised that there was no objective
evidence of a decrease in left ventricular fraction or wall motion abnormality. Based on these test
results, he concluded there was no permanent damage to the left ventricular that occurred during the
stressful period when his coronary artery disease was aggravated. Dr. Cassis advised that stress
could have aggravated appellant’s coronary artery disease by causing increased inflammation in
coronary arteries, leading to a rupture of an atherosclerotic plaque and increased obstruction
2

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

John F. Glynn, 53 ECAB 562 (2002).

5

within a short period of time; however, he stated that appellant’s coronary artery disease would
have reached the same level had he not worked for the employing establishment.
The Board finds that Dr. Cassis’ second opinion reports represented the weight of the
medical evidence and negated a causal relationship between appellant’s current condition and his
accepted employment injury. Dr. Cassis opined based on his examination and the objective
medical evidence of record that stressful work factors caused a temporary aggravation of
appellant’s coronary artery disease, which resulted in his acute 1974 myocardial infarction. He
did not conclude, however, that work factors caused a permanent aggravation of coronary artery
disease, appellant’s current condition. The Office properly found that appellant no longer had
any residuals from the accepted condition. The Board will affirm the July 19, 2007 decision.
Following the Office’s August 29, 2007 decision, appellant requested reconsideration and
submitted Dr. Schechtmann’s 1993 work restriction evaluation. This report which indicated that
appellant could work an eight-hour day with restrictions, did not constitute probative medical
opinion showing that appellant currently has any continuing disability or residuals from his
accepted condition. The Office merely provides an indication of appellant’s condition in 1993.
It does not provide an opinion as to whether his coronary artery disease is causally related to the
November 1974 employment injury and has no bearing on his current condition.
Dr. Schechtmann’s report did not constitute probative medical opinion showing that appellant
had any continuing disability or residuals from his accepted condition. His report is summary in
nature and merely states that appellant’s back condition and symptomatology was causally
related to the November 1974 employment injury; it does not provide a well-reasoned and
sufficiently supported opinion that would vitiate the Office’s August 29, 2007 determination that
appellant did not have any employment-related disability or residuals stemming from the
November 1974 work injury. Dr. Schechtmann’s report does not outweigh Dr. Cassis’ opinion
nor does it negate the Office’s finding that Dr. Cassis’ June 13, 2007 report represented the
weight of the medical evidence. Thus the Office properly found in its November 9, 2007
decision that appellant failed to submit medical evidence sufficient to modify the Office’s
August 29, 2007 termination decision.
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by constituting
relevant and pertinent evidence not previously considered by the Office.4 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.5

4

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

5

Howard A. Williams, 45 ECAB 853 (1994).

6

ANALYSIS -- ISSUE 2
In the present case, appellant has not shown that the Office erroneously applied or
interpreted a specific point of law. He did not advance a relevant legal argument not previously
considered by the Office. Appellant did not submit relevant and pertinent evidence not
previously considered by the Office. He did not submit any additional medical evidence in
connection with his November 20, 2007 reconsideration request. Thus, the request did not contain
any new and relevant evidence for the Office to review. In addition, appellant’s reconsideration
request contains arguments that are cumulative and repetitive of contentions that were presented
and rejected by the Office in previous decisions. The Board finds that the Office properly
refused to reopen appellant’s claim for reconsideration.
CONCLUSION
The Board finds that appellant has not met his burden to establish continuing disability.
The Board finds that the Office properly refused to reopen appellant’s case for reconsideration
on the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the January 18, 2008 and November 9 and
August 29, 2007 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 5, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

